301 F.2d 908
Roger MATTES, as Trustee in Bankruptcy of Carpet Center, Inc., Bankrupt, Appellant,v.AMERICAN ACCEPTANCE CORPORATION.
No. 13724.
United States Court of Appeals Third Circuit.
Submitted on the Briefs January 23, 1962.
Decided February 9, 1962.

Appeal from the United States District Court for the Middle District of Pennsylvania; John W. Murphy, Judge.
Joseph E. Gallagher, Scranton, Pa., for appellant.
Bertram Bennett, Philadelphia, Pa., Robert J. Doran, Wilkes-Barre, Pa. (Jenkins, Bennett & Jenkins, Philadelphia, Pa., Reynolds, Reynolds & Doran, Wilkes-Barre, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The judgment of the District Court will be affirmed on the well-reasoned opinion of Chief Judge Murphy, 204 F.Supp. 26.